Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

IN RE: MARRIOTT INTERNATIONAL, INC.
CUSTOMER SECURITY
BREACH LITIGATION
MDL NO. 19-MD-2879
(JUDGE GRIMM)
REPORT AND RECOMMENDATION

THIS DOCUMENT RELATES TO THE CONSUMER TRACT

I. Introduction

Marriott has produced a privilege log identifying the documents that it
claims are privileged. Plaintiffs have taken exception to certain entries on the log
and insist that the documents are not privileged. Plaintiffs have begun with a
sample of twenty of the documents.

I reviewed the parties’ submissions and held a hearing on the issues
presented on May 26, 2021. Marriott has made available to me the twenty
contested documents. The evening before the hearing, Marriott sent me eight
additional documents.

I have now created the attached chart that indicates the entry and ID
numbers of each of the documents. The entries on the chart that bear the letter “A”
are the documents that Marriott made available to me the night before the hearing.
Marriott has explained to me that the plaintiffs have not challenged the A
documents, which transmitted the documents the plaintiffs do challenge. The A
documents reveal who created, sent, or received the attachments. Therefore, the A

documents are what Marriott calls “cover emails” to eight of the twenty documents
" Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 2 of 10

that the plaintiffs do challenge (Email from Lisa Ghannoum to Facciola, May 25,
2021).

I have also designated certain documents as Crowdstrike. In an earlier
Report and Recommendation document, I held that the discovery of documents
from Crowdstrike sought by the plaintiffs cannot be permitted now (ECF No. 634).
Judge Grimm agreed and postponed the discovery of documents from Crowdstrike
until Marriott’s designation of its expert witnesses. I directed the parties to
supplement their initial submissions on this issue at the hearing, and I expect that
supplementation to be filed this week. Meanwhile, and in the interests of
expedition, I will deal with the remaining documents in this Report and
Recommendation.

Finally, the chart also indicates by use of the word “conceded” that Marriott
has reconsidered its original claim of privilege and has now withdrawn its claim
that these documents are privileged.

Il. The Hoffman Declaration

In two earlier Reports and Recommendations, ECF Nos. 634 at 1, and ECF
No 707 at 1-2, I described how Craig Hoffman, a partner at BakerHostetler,
explained how his firm was retained. Hoffman stated the following:

Marriott engaged my law firm on September 10, 2018, to
conduct an investigation regarding the Guardium event
alert to enable BakerHostetler to provide advice to
Marriott initially regarding its potential obligations under
contractual obligations and laws like those I described
above and in anticipation of payment demands,
indemnification demands, and potential regulatory
investigations and lawsuits.

(Hoffman Declaration, para. 10)
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 3 of 10 .

Hoffman then described how Marriott and his law firm retained Crowdstrike, a
cybersecurity firm, to assist his firm and Marriott in this investigation. Hoffman
then explained how he worked with a Marriott Global Information Security (GIS)

Team, consisting of Marriott employees:

20. Working with Marriott internal legal counsel and
members of Marriott’s GIS team, we developed an
internal Marriott response team dedicated to supporting
the investigation I was directing CrowdStrike to conduct.
This dedicated team provided CrowdStrike with network
access, access to devices, information about the Starwood
network, and supported my iterative fact-finding requests
of the investigation.

21. I managed and directed this investigation by asking
questions, defining objectives, and developing
investigation priorities and actions through phone calls
and in-person meetings.

(Hoffman Declaration, para. 20 and 21)
He then stated the following:

26. I advised the Marriott employees who were part of
the dedicated internal investigation team to treat all
communications with, and work product from,
CrowdStrike as confidential and not to discuss any of it
with individuals outside of the group. Often this group
had to contact Marriott or Accenture employees who
were not aware of the investigation to obtain answers or
request that investigation-related tasks be carried out, and
I provided scenario-specific instructions to the Marriott
dedicated internal investigation team regarding those
communications to preserve the confidentiality of the
communications regarding the investigation. In scenarios
such as these, the documents reflect Marriott or
Accenture communicating or carrying out instructions
that originated with me.
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 4 of 10

(Hoffman Declaration, para 26)
II. The Controversy

Documents that clients create and transmit to lawyers for their advice or
services are privileged (ECF No. 707, quoting Flo Pac, LLC. v. Nutech, LLC No.
WDQ 09-510, 2010 WL 51225447 at * 6 (D. Md. December 9, 2010)(Grimm, J.).
Because Marriott is a corporation, the documents created by its employees for
transmittal to the corporation’s counsel are equally protected, provided that (1) the
communications are made by the corporate employees to counsel who was
providing legal services to the corporation at the direction of their employer; (2)
the employees knew that they were aiding their employer by communicating with
counsel; (3) the communications concerned matters within the scope of the
employees’ duties; and (4) the employees knew that the communications were
confidential and they were thereafter maintained in confidence Upjohn v. United
States, 449 U.S. 383, 394-395 (1981).

That communications between Hoffman and Marriott employees are covered
by the attorney client privilege is, therefore, a given. Understandably, plaintiffs’
counsel conceded that the privilege therefore denied them any communication by
Marriott employees to or from Hoffman. They insisted, however, that whatever the
employees attached to their communications was not privileged. Under this theory,
only what the client’s employees said to Hoffman or what Hoffman said to them is
protected. The attachments transmitted by the documents are not. Thus, in her
email to me on May 27, 2021,plaintiffs’ counsel (Joann Militano) stated, “We are
only challenging the documents that were attached that we believe existed
independently of whether Craig Hoffman asked for them and that they don’t
automatically become privileged just because they were sent to an attorney” (Email

of Joann Militano to Facciola, May 27, 2021).
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 5 of 10

IV. Analysis and Resolution

As indicated in Militano’s email to me and during the hearing, the plaintiffs’
theory is that information does not become privileged merely because it is
transmitted to a lawyer. I agree. “[D]ocuments do not become privileged merely
because they are communicated to an attorney.” (David M. Greenwald, Erin R.
Schrantz, and Michele L. Slachetka, Testimonial Privileges, section 1:19 at 76
(2019-2020). The authors quote the following statement from United States v.
Fisher to illustrate their point. The Supreme Court noted, “This Court and the
lower courts have . . . uniformly held that preexisting documents which could have
been obtained by court process from the client when he was in possession may also
be obtained from the attorney by similar process following transfer by the client in
order to obtain more informed legal advice.” (United States v. Fisher, 425 U.S.
403-404).

By the same token, the notes prepared by an incarcerated client of issues to
be discussed with an attorney and later discussed with counsel were protected by
the attorney client privilege. Greenwald, Schrantz, and Slachetka, supra, at 76, n.
4, citing United States v. DeFonte, 441 F.3d 92, 96 (2d Cir. 2006). It would follow
then that the lawyer could resist the subpoena for those notes correctly if her client
gave her the notes for safekeeping because they were privileged. In the DeFonte

case, the Second Circuit stated that two other cases had reached this conclusion:

Central to the finding of privilege in both decisions, it
appears, is the fact that the notes were communicated by
the client to the attorney. Such a requirement comports
with the language of the rule—i.e., that there be a
communication by the client—and makes sense from a
policy perspective. A rule that recognizes a privilege for
any writing made with an eye toward legal representation
would be too broad. A rule that allows no privilege at all
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 6 of 10

for such records would discourage clients from taking the
reasonable step of preparing an outline to assist in a
conversation with their attorney.

(United States v. DeFonte, 441 F.3d at 95-96)

This, therefore, rejects the plaintiffs’ claim that whatever the client gave the
lawyer that is not a direct communication to her from the client lost its protection
because the client did not utter the words in the document to the lawyer. On the
contrary, a document transmitted by the client maintains its protection if the client
transmits the document intending that the lawyer consider it in providing legal

services or legal advice to the client. One court stated the following:

A client cannot shield a document from discovery by
including it in a request for legal advice. Fisher v. United
States, 425 U.S. 403-04; see also Evergreen Trading,

LLC ex rel Nussdorf, 80 Fed. Cl. 122, 138 (2007). The
fact that a client included a document in a request for
legal advice is privileged, however, because it partially
reveals the substance of the client’s privileged
communication to an attorney.

Oasis Int’! Waters, Inc. v. United States, 110 Fed. Cl. 87, 99 (2013)

Similarly, another court has stated the following:

The copy of the document itself is also privileged,
despite the fact that it was written by a third party.
Although the original document was not a
communication between attorney and client, Popp’s act
of sending the preexisting document to Coffey as the
means of providing legal advice constitutes a privileged
communication. The document cannot be disclosed
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 7 of 10

without revealing the substance of his legal advice to her,
and therefore, the entire document is privileged.

Robinson v. Tex. Auto. Dealers Ass'n, 214 F. R. D. 432, 447 (E.D.
Tex. 2003))

Therefore, it follows that the statements that the attachments to the emails
sent to or from Hoffman are not protected are incorrect. Documents attached to
emails to or from Hoffman do not lose their privileged status because they are
attachments to those emails. Nor is their privileged nature forfeited because, as
attachments, they are not in the text of the email sent to Hoffman if the authors of
the emails intended to bring the information in the attachments to Hoffman’s
attention or to answer a question he posed. Stated simply, the attorney client
privilege protects a “communication.” In this case, the email with its attachment
sent to or from Hoffman to or by his client’s employees is the privileged
“communication.”

I have reviewed each of the emails to or from Hoffman. Each of them meets
that criterion—they bring the information to Hoffman’s attention or answer one of
his questions. They are therefore privileged. I, accordingly, reject the plaintiffs’

objections to the following documents identified in my chart:

641
640
643
642
6777
6776
6801
6800

That leaves four others: 9617, 9620, 9622, and 10135. Unlike the others,

Marriott has not provided emails for these to show that they were transmitted to or
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 8 of 10

from Hoffman. Nevertheless, Marriott quotes my Report and Recommendation,
ECF No. 718, adopted by Judge Grimm, ECF No 720, for the proposition that the
attorney client privilege protects communications between Marriott employees
who were part of the Marriott internal investigation team, whether or not they were
transmitted to Hoffman. Letter of Gilbert S. Keteltas at 1. I was careful, however,

not to say that. Instead, I stated the following:

As these cases illustrate, sine gua non to the existence of
the privilege is that there must be a communication
between privileged persons in confidence for the purpose
of seeking, obtaining, or providing legal assistance to the
client. Flo Pac, 2010 WL 5125447 at * 4

The emails at issue are certainly not communications
between a lawyer and counsel. They are communications
among employees of the client. They are simply not
attorney-client communications at all. Indeed, Hoffman
does not and could not say the emails were transmitted to
him to secure legal advice or his services.

To accept Marriott’s claim in this situation, one would
have to say that communications by one employee of a
client to another are protected by the attorney client
privilege, although those communications are not in turn
transmitted to a lawyer. This would expand the attorney
client privilege to include everything a client’s
employees say to one another in fulfilling a task that the
lawyer believes will benefit the client, even though the
employee’s communications inter se are never brought to
the lawyer’s attention. Such an experiential expansion of
the attorney client privilege has nothing to do with its
purpose to encourage clients to speak candidly to their
attorneys. Upjohn v. United States, 449 U.S. 383, 390
1981). And it is in the teeth of the requirement that the
privilege is narrowly construed. Flo Pac, 2010 WL
5125447 at *4.
Case 8:19-md-02879-PWG Document 797 Filed 06/02/21 Page 9 of 10

(ECF No 707 at 7-8)

I therefore conclude that the following documents identified in my chart are

not privileged:

9617
9620
9622
101325
I shall review the Crowdstrike documents after the parties file their

supplements. Meanwhile, I recommend that the court either sustain or overrule the

claim of privilege, as indicated in this report and the attached chart.

rr Af aeccee Co

Jes 4, Joa!
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Entry No | BavarAbehd- (Maret bsiidOcuMMarTAL CFoWNAAMEA Re cdrAMeAGAIOAS....
308 000545699 __|conceded
320 000545725 _ =|conceded
640A 000415709 Cover letter Not challenged
641 000415710 Sustained
641A 000415710 Cover letter Not challenged
642A 000415741 Cover letter Not challenged
643 000415742 Sustained
643A 000415742 Cover letter Not challenged
UT 00006504 conceded
805 00016488 conceded
1503 000063123 j|conceded
1689 00010135 Crowdstrike
1702 00003163 Crowdstrike
6584 000190901 _ j|conceded
6776A 000415294 Cover letter not challenged
6777 000415925 Sustained
6777A 000415295 Cover letter not challenged
6800A 000418251 Cover letter not challenged
6801 000418252 Sustained
6801A 000418252 Cover letter not challenged
9494 00000015 Crowdstrike
9495 00000016 Crowdstrike
9496 00000017 Crowdstrike
9497 00000018 Crowdstrike
9617 00184074 Overruled
9620 00185091 Overruled
9622 00185096 Overruled
10135 00950581 Overruled

 

 

 

 

 

 

 
